Citation Nr: 0723863	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary heart disease, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied a claim of service connection for coronary heart 
disease, claimed as secondary to PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his currently diagnosed coronary 
heart disease is the result of his service-connected PTSD. 

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim. Specifically, this 
issue must be remanded in order to schedule the veteran for a 
VA examination to ascertain the nature and etiology of any 
current heart disease. 

The Board finds that the medical evidence of record is 
inadequate for purposes of determining the nature and 
etiology of the veteran's diagnosed coronary heart disease 
and its relation, if any, to his service-connected PTSD.  
Therefore, a remand is required by law.  See 38 C.F.R. § 4.2 
(2006).

The Board notes that the veteran has submitted evidence from 
a private physician indicating the possibility of a link 
between his coronary heart disease and his service-connected 
PTSD.  See Heart Health, PC Letter and Addendum, June 2004.  
Specifically, the physician stated that while he cannot 
conclude with certainty that the veteran's coronary heart 
disease is caused by PTSD, he believes that stress, among 
other risk factors, can lead to the development of coronary 
heart disease.  Therefore, in order to obtain a more 
definitive opinion regarding this matter, a VA examination 
must be ordered. 
 
As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175. 

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed necessary to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.	Schedule the veteran for an appropriate 
VA examination.  The claims file should 
be provided to the physician for 
review, and the examiner should note 
that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has coronary artery disease 
that is related to a disease or injury 
in service or was caused or aggravated 
by his service-connected PTSD. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.   

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the July 2004 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



